      Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT

                                 SOUTHERN DISTRICT OF TEXAS,

                                        BROWNSVILLE DIVISION


A-PRO TOWING AND RECOVERY, LLC,
& EDUARDO PENA,
             Plaintiffs,

            vs.                                            CIVIL ACTION NO. 1:19-cv-00016

CITY OF PORT ISABEL, & MARTIN
CANTU SR.,
              Defendants.



PLAINTIFF’S JOINT RESPONSE TO NON-PARTIES’ MOTIONS TO QUASH MARIA
 DEL PILAR CANTU, MARTIN CANTU JR., AND MERCED CANTU’S SUBPOENAS

TO THE HONORABLE JUDGE OF SAID COURT:

   NOW COMES A-PRO TOWING AND RECOVERY, LLC (“Plaintiff”) and files its Joint

Response to Non Parties Maria Del Pilar Cantu, Martin Cantu Jr., and Merced Cantu’s Motions to

Quash Subpoenas for Deposition by Written Question on Maria Del Pilar Cantu, Martin Cantu Jr.,

and Merced Cantu (hereafter the “Motions”), and state as follows:

                                   I.      SUMMARY OF THE CASE

   1. Plaintiff issued three subpoenas for deposition by written questions (“DWQ”) to non-party

witnesses Maria Del Pilar Cantu (hereafter “Maria”), Martin Cantu Jr. (hereafter “Jr.”), and

Merced Cantu (hereafter “Merced”), or (collectively hereafter the “Subpoenaed Persons”). The

procedural validity and service of the subpoenas to these nonparties is not at issue.

   2. The Subpoenaed Persons have filed their objections to the information requested. The

objections should be overruled, and a protective order denied, because:




   1 – A-Pro’s Response to Non-Parties’ Motions to Quash
      Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 2 of 7



       a. No privilege exists between Martin Cantu Sr. and any of the Subpoenaed Persons, thus

           the requested information is not protected;

       b. The information requested is narrowly tailored and thus not unduly burdensome;

       c. The Trade Secret Privilege does not apply because the information requested is not

           confidential; and

       d. Finally, since the Plaintiff narrowly tailored its DWQs, the Subpoenaed Persons are not

           subjected to any undue burden and expense. Consequently, neither the Plaintiff nor its

           undersigned attorney should be sanctioned for merely utilizing the tools of discovery.

                                          II.      ARGUMENT

   3. The Subpoenaed Persons’ objections to the subpoenas lack merit.

A. No Privilege Exists between Martin Cantu, Sr. and Any of the Subpoenaed Persons.

   4. The Motions assert that a privilege exists and that no exception applies, however the

Motions fail to state which privilege apply. The parallel cite provided concerns recognition of a

qualified report’s privilege under the First Amendment to the United States Constitution. Re/Max

Int'l v. Century 21 Real Estate Corp., 846 F. Supp. 910, 911 (D. Colo. 1994). To the Plaintiff’s

knowledge Jr. is not a reporter. Neither is Maria or Merced. Thus, the privilege suggested is wholly

inapplicable.

   5. Further, no Federal Appellate court has recognized a parent-child privilege. Under Seal v.

United States, 755 F.3d 213, 215 (4th Cir. 2014). In the absence of need, "reason and experience"

do not warrant creation of the privilege in the face of substantial authority to the contrary. Id.

   6. Thus, since the Motions assert no need, no privilege should be created or enforced where

one does not exist.




   2 – A-Pro’s Response to Non-Parties’ Motions to Quash
        Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 3 of 7



B. The Material Requested was Not Unduly Burdensome.

   7.       A court will find a subpoena imposes an undue burden if it makes overbroad requests.

Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004).

   8. Whether a subpoena is overbroad depends upon the facts in each case. Williams v. City of

Dallas, 178 F.R.D. 103, 109 (N.D. Tex. 1998). In making such a determination, courts usually

examine whether the subpoena is limited by reasonable time restrictions or reasonably specific

descriptions of the desired documents. Id. The party moving to quash bears the “the heavy burden

of establishing that compliance with the subpoena would be '”unreasonable and oppressive.” Id.

   9. The Motions do not list any reason that the subpoenas are unreasonable or oppressive.

Thus, The Subpoenaed Persons have not met their burden of establishing the subpoenas are

overbroad or in turn unduly burdensome.

   10. Further, the parallel cited case, Linder, concerns the production of thousands of documents,

most of which classified. Linder v. NSA, 94 F.3d 693, 695 (D.C. Cir. 1996). The current Motions

concern objections to Plaintiff’s DWQs.

   11. All the Plaintiff’s DWQs are narrowly tailored to:

            a.   inquire about the business practices of towing companies associated with the Cantu

                 family;

            b. Learn what relationship, if any, these business have to each other to better learn if

                 they are truly a single entity, which comprises a monopoly; and

            c. Ascertain if those businesses are subjected to the same predatory practices that the

                 Plaintiff has endured.

   12. This information is vital to establishing violations of the Plaintiff’s Constitutional rights

         and a monopoly under the Sherman act.




   3 – A-Pro’s Response to Non-Parties’ Motions to Quash
      Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 4 of 7



   13. Additionally, the Plaintiff’s DWQs request nothing that would not be tracked in the normal

course of business.

   14. Consequently, not only is the cited case law again wholly inapplicable, but by narrowly

tailoring its questions, the Plaintiff has taken steps to avoid imposing an undue burden on the

subpoena recipients.

   15. As such, the Motions’ objections on the basis of undue burden are meritless.

C. The Trade Secret Privilege does not Apply.

   16. As per the Motions’ cited case law, the court applied a balancing test to determine whether

the need of the party seeking disclosure outweighs the adverse effect disclosure would have on the

policies underlying the claimed privilege. Mannington Mills, Inc. v. Armstrong World Indus., 206

F.R.D. 525, 528 (D.Del. 2002).

   17. If the information sought is confidential and its disclosure might be harmful, then "the

burden shifts to the party seeking discovery to establish that disclosure of trade secrets and

confidential information is relevant and necessary to its case." Id.

   18. Note that the Motions again lack specificity as to which inquiry requests confidential

information. That aside, none of the requested information is confidential or would pose a

competitive advantage to the Plaintiff. The information requested is as follows:

             a. “Currently what is your ownership interest in Wrecker Service?

             b. Previously what is your ownership interest in Wrecker Service?

             c. Does Wrecker Service still exist?

             d. Please state Wrecker Service’s Texas Department of Licensing and Regulation’s

                 Identification number (hereafter “TDLR”) as listed on its registration certificate

                 from the State of Texas.




   4 – A-Pro’s Response to Non-Parties’ Motions to Quash
      Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 5 of 7



             e. How many wreckers are owned by Wrecker Service? If Wrecker Service no

                 longer exists how many wreckers were owned by Wrecker Service before it

                 dissolved? Please list each of them including the VIN number, license plate

                 number and identification number from the TDLR.

             f. Please list all employees and contractors that worked for Wrecker Service, the

                 dates they worked, the employee or contractor’s title, and position.

             g. Please detail and describe any city code violations and/ or tickets that Wrecker

                 Service may have received form the City of Port Isabel as far back as 2015,

                 and/or any notice that Wrecker Service might be removed from Port Isabel’s

                 tow rotation list.”

   19. The requested information should have all been disclosed to the State under Chapter 86 of

the Texas Administrative Code in order to operate as a towing business. 16 T.D.L.R. §86 (2018).

   20. The above information is also required under Chapter 11, Article VI, Sec. 11-202-03 of

Port Isabel’s Code of Ordinances in order to be added to the City of Port Isabel’s Police

Department Tow Rotation list.

   21. Further, records of the above information are required to be kept for a minimum of two

years. 16 T.D.L.R. §86.1002 (2018).

   22. By operation of the law, the requested information cannot be confidential. Rather, it should

have long ago been disclosed to the State and the City.

   23. Since the requested information is not confidential, the burden is not on the Plaintiff to

demonstrate that the information is necessary, though as discussed above the information is

necessary to the case.




   5 – A-Pro’s Response to Non-Parties’ Motions to Quash
      Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 6 of 7



    24. Given that the Cantus are such a force in the local tow trucking industry 1 and, indeed,

within Port Isabel governance 2, and given the inconsistencies that can be seen in their required

licensing and permeating filings 3, there is need for the requested information if for no other reason

than to have it strait and correct.

    25. Consequently, the Trade Secret Privilege does not apply and the Motions’ Trade Secret

objections are meritless.

    D. Sanctions.

    26. The Plaintiff does not the Court’s predilection towards granting sanctions against parties

engaged in the discovery process. It has been the Plaintiff’s undersigned counsel’s experience that

sanctions should only be requested for severe abuses of the rules of procedure, ethical violations,

or other outrages against the courts, including fellow litigants. No such abuses occurred here.

    27. As shown above in section (B), the Plaintiff did not subject the Subpoenaed Persons to

undue burden. Rather, the Plaintiff narrowly tailored its inquiry to minimize the burden (and also

the grounds to object).

    28. Nor did the Plaintiff subject the Subpoenaed Persons to undue expense given that the

requested information is of a kind that the State and municipality already require to be maintained

in the normal course of operating a towing business.

    29. The Subpoenaed Parties’ basis for sanctions is meritless.

    30. Further, a motion for sanctions must be made separately from any other motion and must

describe the specific conduct that allegedly violates Rule 11(b). Fed. R. Civ. Pro. 11. Since, the

motions entirely lack specificity, and the request for sanctions is merely tacked at the end of the



1
  Through reason and belief, Cantu family members’ tow truck businesses comprise 5 out of 6 of spots on Port Isabel
Police Department’s Towing Rotation List;
2
  Martin Cantu, Jr. is the Port Isabel Commissioner for Place 1; Martin Cantu, Sr. is the Commissioner for Place 3;
3
  Exhibit One: Permits for Wreckers used by the Cantu family.


    6 – A-Pro’s Response to Non-Parties’ Motions to Quash
      Case 1:19-cv-00016 Document 34 Filed on 12/11/19 in TXSD Page 7 of 7



Motions, not only is the request for sanctions meritless, it should be tossed aside for procedural

deficiencies.

                                          III.     CONCLUSION

    Plaintiff A-PRO TOWING AND RECOVERY, LLC requests that the Court DENY the Non

Parties’ Motions to Quash Plaintiff’s Subpoenas for Deposition by Written Question and grant the

Plaintiff such further relief as is just and equitable.

                                                  Respectfully submitted,

                                                  THE GOLDBERG LAW OFFICE, PLLC
                                                  /s/ Daniel J Goldberg
                                                  Daniel Goldberg
                                                  Federal Bar No.: 866400
                                                  TBN: 24052856
                                                  2006 Commonwealth Street
                                                  Houston, Texas 77006
                                                  P: 713-942-0600
                                                  F: 713-942-0601
                                                  DJG@LawGoldberg.com

                                                  STAPLETON & STAPLETON, PC
                                                  Ed Stapleton
                                                  S.D. Tex. ID. No. 1501
                                                  TBN: 19058400
                                                  2401 Wildflower drive, Suite C
                                                  Brownsville, Texas 78526
                                                  P: 956-504-0992
                                                  F: 956-504-0814
                                                  Stapletonstapleton@icloud.com
                                                  ATTORNEYS FOR PLAINTIFFS

                                      CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing “Plaintiff’s Response to Non-Parties’
Motions to Quash Subpoenas on Maria Del Pilar Cantu, Martin Cantu Jr., and Merced Cantu.” was
served on the Non-Parties, by and through their attorney of record, Carlos Escobar, 100 S.
Bicentennial Blvd., McAllen, Texas 78501, via electronic email at carlos@escobarlawfirm.com and
Defendant, Martin Cantu Sr., by and through Defendant’s attorneys of record, J Arnold Aguilar
and Francisco J. Zabarte, 990 Marine Dr. Brownsville, Texas 78520, via electronic filing through
Pacer, on this the 11th of December, 2019.
                                                                 /s/ Daniel J Goldberg____________
                                                                 Daniel J. Goldberg

    7 – A-Pro’s Response to Non-Parties’ Motions to Quash
